Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-8, 11-16, 19-23 have been examined. 6, 13, 20

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 11/15/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the new citations and motivation to the same prior art to see how these amended features are addressed.
Also, since the Applicant was given the opportunity with the 1/25/2021 submission to challenge the Official Notice in the 9/24/20 action and has not challenged it, the Official Notice is taken to be admitted prior art (see MPEP 2144.03.C).  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving a periodic message with a geographical location and a request for incentives from nearby merchants before receiving a payment card number as part of a transaction; receiving a geographical location of a plurality of merchants; determining distances between the client and the plurality merchants; determining proximity between the client and a plurality of merchants, the proximity being determined based on the geographical locations and he distances between the client and the plurality of merchants being within a predetermined threshold; receiving, from the client, a payment card number associated with a user of the client; receiving an authorization from the client, before querying the loyalty database; querying, based on the proximity determination and the authorization, a loyalty database using the received payment card number to identify one or more membership account numbers tagged with the payment card number and to identify an association status between the client and the one plurality of merchants using the one or more membership account numbers, the loyalty database having payment card numbers associated with users and membership account numbers issued 
 This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements or  hardware are considered a server, a broadcast from the client device, the client device, merchant devices, the communication network, an interchange network for transaction data.  These are considered generic. The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.     Also, Applicant has added nothing in the independent claim distinguishing how the proximity determining occurs.  No hardware or technology is stated or claimed for this function.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful 
Dependent claims 4-5, 7, 11, 12, 14, 16, 19, 21-23 are not considered directed to any additional non-abstract claim elements. Claim 4, 11 has an id and Claim 19 has an API,  However, these are considered generic.  No other additional elements were found in the dependents.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Artman (20140108108) in view of Bacastow (20140200983).
Claims 1, 8, 15.    Examiner notes that based on Applicant Spec at [28], the merchant device can be broadly interpreted. Artman discloses a computer implemented method performed by a server for delivering one or more incentives to a client device, the computer implemented method comprising:
receiving a periodic broadcast from the client device with a geographical location of the client device (see discover and broadcast and announce by the client device at [88, 89, 85], note in [89] that the geographical location of the consumer being in a particular shop in known; see “[100]… Consumer information display 2300 may be configured to notify the merchant that a compatible consumer device has been discovered and connected (e.g., at 1304-1308 of method 1300), to provide information about consumers for facilitating customer service,… to indicate that a consumer has entered the vicinity ofthe merchant device (e.g., entered into communicable range) and/or merchant  shop.”;  And see consumer location sharing with the merchant capability at [102]; note GPS for sharing consumer location at [149]) and a request for incentives from nearby merchant devices before receiving a payment card number as 
receiving over the communication network a geographical location of a plurality of merchant devices ([148] shows “one or more merchants” near the user location and also “interest in merchants” and [151]  shows providing location based merchant promotions associated “with a plurality of merchants,” in the plural and [149] shows “to provide promotional offerings associated with merchants that are near the consumer device”; also Figs. 25, 26 and [93] show a search for merchants based on merchant geographical location and based on consumer location; note that Figs.  25, 26, 27 show merchants in the plural);
determining distances between the client device and the plurality merchant devices (note range at “[6]… In some embodiments, the merchant device may be configured to receive an indication from a user (e.g., merchant) to only display consumer devices within a given range of the merchant device and cease displaying the consumer information after determining the consumer device is outside the given 
determining proximity between the client device and a plurality of merchant devices, the proximity being determined based on the geographical locations and the distances between the client device and the plurality of merchant devices being within a predetermined threshold (note range at “[6]… In some embodiments, the merchant device may be configured to receive an indication from a user (e.g., merchant) to only display consumer devices within a given range of the merchant device and cease displaying the consumer information after determining the consumer device is outside the given range.”; note distance and merchants in plural at “[12]… The promotional data may be associated with a particular merchant and/or with merchants within a geofencing distance to the location of the consumer device.”; at [180] only promotional offers in the plural from merchants within a particular distance are sent; note that Figs.  25, 26, 27 show merchants in the plural;  at [148, 149] and Figs. 25, 26 only merchant devices within a distance of the customer location as the customer moves are considered viable for communication/promotion; “[115]… is a certain distance from a merchant device, etc.” also, at [102] customers are sorted by their distance to merchant; 
Artman further discloses receiving from the client device a payment card number associated with a user of the client device through an interchange network for transaction data (see Applicant Spec at [12] for payment card; see Artman at [3, 37, 72, 73, 74]; for interchange network see Fig. 1 or PAN, personal area network, at [35, 44], so communication can be over Internet or a PAN; also a variety of networks types can be used [84]);
receiving an authorization from the client device, before querying the promotion database (“[101]… In some embodiments, the consumer device may be configured to allow the consumer to set what consumer information is available to the merchant.”; “[148]… Map display 2500 may be configured to allow the consumer to select a 
Artman does not explicitly disclose a loyalty database. However, Artman discloses that offers are related to loyalty [140, 147] and offers, rewards and points that accumulate [35] and storing customer information in databases [98] and promotional databases [141, 183].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Artman’s loyalty and points to Artman’s promotion database.  One would have been motivated to do this in order to better store loyalty and point information.
Artman further discloses querying, based on the proximity determination and the authorization, a loyalty database using the received payment card number to identify one or more membership accounts tagged with the payment card number and to identify an association status between the client device and the plurality of merchant devices using the one or more membership accounts, the loyalty database having payment card numbers associated with users and membership accounts issued by the 
Examiner notes Applicant Spec at [36] for authorization features.  Artman does not explicitly disclose receipt of the authorization as a opt-in or opt-out like process.  Howewver, Bacastow discloses an opt-in process for the user to authorize whether to receive advertisements or not ([42]) and Bacastow discloses working with mobile devices ([43]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add opt-in or “Yes I would like to receive advertisements” type advertising to Artman’s indicating user indicating where he would 
While Artman discloses the promotion/membership accounts preceding and also the loyalty awards that occur over time and multiple visits/purchases preceding, Artman does not explicitly disclose membership account numbers.  However, Artman discloses tracking the particular long term reward associated with the user and the user payment account [147, 152, 169, 170] and promotion accounts associated with the user [83, 38].  And, Artman discloses reward tracking cards [3].  And, Artman discloses cards are associated with identifying numbers [73, 74, 75, 126].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Artman’s accounts with identifying numbers to Artman’s promotion accounts and Artman’s long term promotions for a particular user linked to that user and user payment account.  One would have been motivated to do this in order to better reward consumer loyalty (Artman at [149]) or better reduce physical card needs ([3] or “[37]… may free a consumer from having to carry…cards…”). 
Artman further discloses providing, prior to completion of the transaction, the one or more incentives from the plurality of merchant devices to the client device based on the association status ([35]) between the client device and the plurality of merchant devices ([35]), wherein the client device applies at least one of the one or more incentives to the transaction (“[8]… receive an indication that the promotional offer has been redeemed by the consumer device”; “[38]… In some embodiments, promotional offers may be automatically redeemed, rewarded, or otherwise processed when the 
generating a plurality of payment options for the transaction ([105 ).  Artman does not explicitly disclose based on a net purchase amount and the plurality of incentives, wherein each payment option of the plurality of payment options is generated as a function of the net purchase amount and a respective incentive of the plurality of incentives, and wherein the plurality of payment options are different from each other based on respective differences in the plurality of incentives that are different from each other.
Examiner notes Applicant Spec at [36, 37] and Fig. 2.  So, Examiner interprets that different payment options like card and points or card and coupon.  And, Artman does disclose using cash, credit cards, debit cards, vouchers, coupons, reward cards, checks or other payment instruments [3, 140], sending reward options based on purchase amount [176], generating total costs based on different deals [104, 121], and the customer being offered and allowed to select from different payment types [0105].  And, Artman discloses a variety and multiple available deals [140, 144, 152].  And, Artman discloses different deals from a merchant (Fig. 27) and approving deal use (Fig. 28).  And, Bacastow discloses using points and/or coupons and/or discounts [4, 42], input on points to use [68], and using points or points and debit, checking, credit, etc based on the amount [70].  And, Bacastow discloses different deals/incentives available based on point amount like burger, drink and meal burger and meal drink, etc (Fig. 4, items 4.7, 4.8).  So, it is obvious that at purchase time a consumer can be offered the option to use points or coupons or deals available to the user to make their purchase in 
Artman further discloses providing the plurality of payment options to at least one of a Point of Sale (POS) terminal and the client device ([103, 185] and POS; [105]; Figs. 17-19).
Claim 4, 11. Artman further discloses the computer implemented method of claim 1, wherein the geographical location of the client device is determined using a unique identifier associated with the client device (Fig. 23 and [102]; note that name in Fig. 23 is interpreted as unique identifier).
Claim 7, 14, 21.    Artman further discloses the computer implemented method of claim 1 any one of the preceding claims, further comprising: receiving one or more available incentives from the plurality of merchant devices; and determining the one or more incentives based on the association status ([35]).
Claim 16. Artman further discloses receiving an authorization from the client device, before querying the promotion database (“[101]… In some embodiments, the consumer device may be configured to allow the consumer to set what consumer information is available to the merchant.”; “[148]… Map display 2500 may be configured to allow the consumer to select a location, as shown by location indicator 2502, via a graphical map 2504.  The consumer may also specify an area (e.g., area 2506) around the location to indicate interest in merchants and/or promotional offers associated with 
Artman does not explicitly disclose a loyalty database. However, Artman discloses that offers are related to loyalty [140, 147] and offers, rewards and points that accumulate [35] and storing customer information in databases [98] and promotional databases [141, 183].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Artman’s loyalty and points to Artman’s promotion database.  One would have been motivated to do this in order to better store loyalty and point information.
Claim 22.    Artman further discloses the computer implemented method of claim 1, wherein the one or more incentives provided to the client device includes incentives from nearby merchants that are unrelated to the transaction (“[52]… For example, the consumer may purchases skiing equipment and, in response to determining where the purchase took place, the system can be configured to provide the consumer an upsell deal offer, such as for a discount on ski lift tickets at a local mountain.”, here the incentive is not related to the immediate transaction but is for a nearby or local merchant).
.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artman (20140108108) in view of Official Notice.
Claim 5, 12, 19.    Artman further discloses the computer implemented method of claim 1, wherein: receiving a payment card number associated with the user comprises receiving the payment card number from a wallet application of the client device ([8, 37]) using an interchange network for transaction data ([46]).  Artman does not explicitly disclose using an Application Program Interface.  However, Artman discloses using one or more application programs [197].  And, Examiner takes Official Notice that APIs were common ways to user computer code/software to process transactions or functions over networks well before Applicant’s Priority date.  APIs are common coding tools.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use APIs to implement some of Artman’s network 
Also, since the Applicant was given the opportunity with the 1/25/2021 submission to challenge the Official Notice in the 9/24/20 action and has not challenged it, the Official Notice is taken to be admitted prior art (see MPEP 2144.03.C).  
	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note other references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                       12/6/2021